Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2020.06.17
                                                                          13:54:26 -05'00'



                  People v. Johnson, 2019 IL App (3d) 150352-B



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              DARREN JOHNSON, Defendant-Appellant.



District & No.       Third District
                     No. 3-15-0352



Filed                December 5, 2019



Decision Under       Appeal from the Circuit Court of Whiteside County, No. 14-CF-254;
Review               the Hon. John L. Hauptman, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Michael J. Pelletier, Patricia Mysza, and Gilbert C. Lenz, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Terry Costello, State’s Attorney, of Morrison (Patrick Delfino,
                     Lawrence M. Bauer, and Dawn Duffy, of State’s Attorneys Appellate
                     Prosecutor’s Office, of counsel), for the People.



Panel                PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                     court, with opinion.
                     Justices Carter and Holdridge concurred in the judgment and opinion.
                                             OPINION

¶1       On July 22, 2014, Rock Falls police arrested defendant, Darren Johnson, for shoplifting
     $76.91 worth of clothing from a local Walmart. The State charged defendant with retail theft
     and burglary. After his first trial resulted in a hung jury, a second jury acquitted defendant of
     retail theft but convicted him of burglary. The Whiteside County circuit court sentenced
     defendant to eight years in prison. We reverse and remand for a new trial.

¶2                                        I. BACKGROUND
¶3       The State charged defendant by information with burglary and retail theft on July 23, 2014.
     Defendant waived his right to counsel on August 26. His first trial resulted in a hung jury on
     October 22. His second trial began on November 18. Before opening statements, the trial court
     prohibited the jury from taking notes. The judge told the jury: “I do not allow note taking ***.
     I am a firm believer *** in the collective memory of the jury. *** [A]nd I do not want you to
     be distracted by note taking.”
¶4       During the State’s case, Amanda Peppers testified that she saw defendant and another man
     inside the Rock Falls Walmart on July 22, 2014, while she was shopping with her nephew. The
     two men “were kind of walking around with a bunch of stuff in their hands,” and “they would
     kind of veer off in other directions” when Peppers approached them. As she left the store and
     walked to her car, Peppers saw the two men retrieve backpacks from behind vending machines
     outside the store’s entrance. The men removed stolen items that they concealed in their clothes
     and placed them in the backpacks. Peppers called the police.
¶5       Before police arrived, Peppers saw the men walk toward a Coinstar machine in the store’s
     vestibule. After the men briefly reentered the store without their backpacks, Peppers saw
     defendant exit the store, retrieve his backpack, and walk toward the parking lot.
¶6       Officer James Hollaway of the Rock Falls Police Department testified that he responded to
     Peppers’s call with Sergeant John Worcester and Officer Jarrett Ludwig at 7:16 p.m. While
     Worcester and Ludwig walked toward the store’s entrance, Hollaway sat in the parking lot and
     observed defendant retrieve his backpack from atop the Coinstar machine before he walked
     toward the parking lot. Hollaway stopped defendant to ask him if he took items from the store
     without paying for them; defendant lowered his head and answered “yes.”
¶7       Ludwig testified that he escorted defendant to the manager’s office inside the store. He
     read defendant his Miranda rights with Worcester and Donna Courtney, the Walmart manager,
     present. Ludwig searched defendant and found 14 items of girls’ clothing in his backpack and
     on his person.
¶8       Courtney testified that defendant told her he took the clothes because his ex-girlfriend
     prohibited him from seeing their daughter unless he bought her school clothes. Courtney
     described defendant as “very distraught.” He offered to clean the windows, clean the floor, or
     provide whatever labor necessary to repay the store for the stolen clothes. Courtney processed
     a receipt showing the stolen items’ retail value totaled $76.91.
¶9       She also copied footage from six surveillance cameras onto a digital versatile disc (DVD).
     None of the cameras covered the girls’ clothing section. The State played portions of the DVD
     that contained footage from four of the six cameras. In relevant part, the video showed
     defendant entering the vestibule area, placing a backpack on the Coinstar machine, and

                                                 -2-
       retrieving his backpack when he left the store. Defendant elected not to testify on his own
       behalf.
¶ 10       During the first day of deliberations, the jury sent the court four notes. The first note
       requested to see Peppers’s written police statement (which the State did not admit into
       evidence) and to review Courtney’s DVD. With the parties’ consent, the court declined the
       jury’s requests. The second note requested Ludwig’s police report. The court declined the
       jury’s request without objection. The third note reported that the jury reached a verdict on one
       charge but remained split on the other.
¶ 11       The jury’s final note reported that the jury reached an impasse; the jury again requested to
       review Courtney’s DVD to help resolve the deadlock. Without objection, the court again
       declined the jury’s request to review the DVD. The court also issued a Prim instruction (see
       People v. Prim, 53 Ill. 2d 62, 71-76 (1972)). At 10:20 p.m. on November 19, the court sent the
       jury home.
¶ 12       Proceedings resumed at 9 a.m. the following morning. At 10:30 a.m., the jury returned its
       verdict. It found defendant not guilty of retail theft but guilty of burglary. The court appointed
       posttrial counsel pursuant to defendant’s request.
¶ 13       The court denied defendant’s posttrial motion before his sentencing hearing on March 27,
       2015. Although burglary is a Class 2 felony with a three-to-seven-year sentencing range (720
       ILCS 5/19-1(b) (West 2014); 730 ILCS 5/5-4.5-35(a) (West 2014)), the court sentenced
       defendant as a Class X offender because his criminal record contained prior theft and burglary
       felony convictions within 20 years. 730 ILCS 5/5-4.5-95(b) (West 2014). The court sentenced
       defendant to eight years in prison. It denied defendant’s motion to reconsider his sentence on
       May 13, 2015.
¶ 14       On appeal, defendant raised four challenges. The first two challenges attacked the
       sufficiency of the State’s evidence on both burglary elements—entering the store without
       authority and intending to commit theft therein (720 ILCS 5/19-1 (West 2014)). Defendant
       also sought a new trial because the court violated section 115-4(n) of the Code of Criminal
       Procedure of 1963 (Code) (725 ILCS 5/115-4(n) (West 2014)) when it prohibited jurors from
       taking notes during trial. Finally, he asks this court to reduce his monetary assessments from
       $557 to $490 because the trial court “failed to grant the mandatory $5-per-day credit against
       three [assessments].”
¶ 15       Before we address defendant’s arguments, we must provide further procedural history. In
       our prior decision, we reversed defendant’s burglary conviction, finding that, even assuming
       defendant entered the store without intent to shoplift, defendant was not guilty of burglary.
       2018 IL App (3d) 150352, ¶¶ 25-36. We did not reach defendant’s three remaining issues. Id.
       ¶¶ 14, 38. The supreme court reversed and remanded the case, directing us to address the
       remaining issues. People v. Johnson, 2019 IL 123318, ¶ 47. And so we do.

¶ 16                                           II. ANALYSIS
¶ 17                                         Juror Note Taking
¶ 18       Defendant argues that the trial court committed reversible error by refusing to allow jurors
       to take notes. Before opening statements, the trial court told the jury:
                   “I, I do not allow note taking and I have a, I have a reason for this. I am a firm
               believer in the ability of jurors to remember the testimony and I, I am a firm believer

                                                   -3-
                in the collective memory of the jury. That’s why we have 12 people, I mean it’s, it’s
                meant to be give and take and that sort of thing, and my concern about taking notes is
                that sometimes people are so busy concentrating on taking, on writing down what was
                said that they may miss something else that was said. Or, somebody might be worried
                that, well, this lady or this man took better notes than me. Well that’s what the whole
                process is about, is to work through these things collectively, and I do not want you to
                be distracted by note taking.”
¶ 19        Section 115-4(n) of the Code states, inter alia: “The members of the jury shall be entitled
       to take notes during the trial, and the sheriff *** shall provide them with writing materials for
       this purpose.” (Emphasis added.) 725 ILCS 5/115-4(n) (West 2014). This statutory provision
       is mandatory. People v. Strong, 274 Ill. App. 3d 130, 135-37 (1995). It is a measure to protect
       defendants’ constitutional rights to fair trials. It is also the jurors’ right. See People v. Layhew,
       139 Ill. 2d 476, 492-93 (1990). Trial courts lack discretion to ignore this direct mandate.
¶ 20        We must still decide whether this error was harmless or denied defendant a fair trial. See
       Strong, 274 Ill. App. 3d at 135-37. In Strong, the reviewing court found the error to be harmless
       because only one juror requested to see the trial transcript and the evidence of the defendant’s
       guilt was “overwhelming.” Id.
¶ 21        That is not the case here. Jury deliberations took several hours. The jury submitted four
       notes requesting to review evidence. One note stated the jury was “deadlocked without
       reviewing the evidence.” By the jury’s own description, it did not find defendant’s guilt
       “overwhelming.” Instead, the jury could not reach a decision. The court’s error was therefore
       not harmless beyond a reasonable doubt. It clearly impacted defendant’s right to receive a fair
       trial. For this reason, we remand for a new trial. This disposition leaves us with no need to
       address defendant’s other issues.

¶ 22                                      III. CONCLUSION
¶ 23      For the foregoing reasons, we reverse the judgment of the circuit court of Whiteside County
       and remand for a new trial.

¶ 24       Reversed and remanded.




                                                     -4-